United States Court of Appeals
                        For the First Circuit


No. 00-2436

                      UNITED STATES OF AMERICA,

                                   Appellee,

                                      v.

                          LAWRENCE B. HILTZ,

                        Defendant, Appellant.


                              ERRATA SHEET


    The opinion of this Court, issued on July 24, 2001, should

be amended as follows:

    On page 6, line 5, substitute ". . . a downward departure.

Based   upon   its   review   of    the    submitted   affidavits   and   its

familiarity with the parties and the case . . ."